Citation Nr: 0433940	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  97-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for status post barotrauma with vascular headaches, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Kathy Lieberman


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to October 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision the RO granted 
service connection for a headaches, described as status post 
barotrauma with vascular headaches, effective June 25, 1996.  
The RO assigned an initial disability rating of 10 percent.

In July 2001, the Board granted an increase in the initial 
rating from 10 percent to 30 percent.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court) the Board's denial of a rating higher than 30 
percent.  In January 2002, the Court granted a joint motion 
from the veteran and VA, and vacated the Board's July 2001 
rating decision.

The Board remanded this claim in September 1993.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since service connection became effective, the veteran's 
chronic headaches have been manifested by headaches multiple 
times per week, and prolonged, prostrating headaches at least 
several times per month, interfering with work attendance.


CONCLUSION OF LAW

Since service connection for chronic headaches became 
effective, the criteria for a 50 percent rating have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326 (2004).  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The United States Court of Appeal for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in October 2004, the RO informed the veteran 
and his representative of the type of evidence needed to 
support his claim, and indicated what the veteran should do 
toward obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, the RO sent the VCAA notice after the 
December 1996, initial adjudication of the claim regarding 
headaches.

The Court explained in Pelegrini that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini at 120.

In this case, the Board remanded the case in February 2000 
and September 2003.  The RO provided the required notices in 
October 2004.  The lack of full notice prior to the initial 
decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains VA and 
private examinations and opinions regarding the veteran's 
headaches, including records dated as recent as 2004.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.  In 
October 2004, the veteran telephoned the RO and requested 
that his file be returned to the Board, as he had no other 
information to submit.

Rating for Headaches

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The veteran sustained a blast injury during a field artillery 
training session in service in 1987.  His service-connected 
disabilities residual to that blast injury include bilateral 
hearing loss and headaches.  Medical treatment and 
examination records contain differing conclusions as to 
whether the veteran's headaches are vascular or migraine.  On 
the most recent VA medical examination, in April 2004, the 
examiner stated that the characteristics of the veteran's 
headaches were consistent with migraines.

The RO has listed the veteran's headache disorder under 
Diagnostic Codes 8045, for brain disease due to trauma, and 
8100, for migraine, and has evaluated the headaches based on 
the rating criteria for migraines.  Those criteria provide 
for evaluating migraines as follows:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
..................................... 50 percent

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months
   ........................................................ 30 
percent

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................ 10 
percent

With less frequent attacks  
............................... 0 percent
38 C.F.R. § 4.124a, Diagnostic Code 8100.

On VA examination in December 1996, the veteran reported 
chronic headaches occurring three to four times per week.  He 
indicated that the headaches were not associated with nausea 
or vomiting, but that they were sometimes accompanied by 
lightheadedness.  He stated that the headaches were 
diminished by lying down.

In March 1997, the veteran wrote that he had incapacitating 
headaches three to four times per week.   He stated that he 
took medication for the headaches.  He related that when the 
headaches occurred, he had to lie down without movement for 
up to an hour.  He reported that the chronic headaches were a 
threat to the continuation of his employment with the U.S. 
Postal Service.

Private medical treatment records from 1998 and 2000 reflect 
the veteran's ongoing chronic headaches, described as 
migraines.  Notes from April 2000 indicate that the veteran 
had migraines several times per month.  In a June 2000 VA 
neurological consultation, the veteran reported having 
headaches two to three times per month.  He indicated that 
the headaches were sometimes accompanied by blurred vision, 
nausea, and vomiting.  He stated that the headaches usually 
lasted two hours, and were relieved by sleep.

In October 2002, private physician Vincent Lee, M.D., wrote 
that he had been treating the veteran since October 2000 for 
chronic headaches.  Dr. Lee noted the veteran's reports of 
moderately severe headaches, occurring three or more times 
per week, and lasting up to eight to twelve hours.  The 
veteran stated that the headaches were sometimes accompanied 
by blurred vision and nausea.  He reported that medication 
partially relieved the headaches.  He indicated that the 
headaches severely affected his ability to perform his duties 
as a postal worker.

On VA neurological examination in April 2004, the veteran 
reported having headaches three to five times per week.  He 
stated that the headaches were sometimes accompanied by 
lightheadedness, nausea, and projectile vomiting.  The 
headaches lasted up to a full day.  The headaches were 
diminished in severity by medication.  The veteran reported 
that he had to stop what he was doing when a headache began.  
He reported that had used up leave at work, and had been 
written up for having to take unscheduled leave because of 
the headaches.  The examiner commented that the headaches, as 
the veteran described them, sounded as though they could be 
migraines.

In August 2004, Dr. Lee wrote that the veteran continued to 
have incapacitating headaches three to five times per week.  
Dr. Lee noted the veteran's report that when headaches 
occurred he had to lie down in a dark place.  He reported 
that he often could not continue working when the headaches 
occurred, and that he had lost time from work because of the 
headaches.

The evidence indicates that some of the veteran's headaches 
are prolonged and completely prostrating.  The headaches are 
very frequent, and the prostrating attacks occur considerably 
more often than once per month.  Overall, the manifestations 
of the veteran's headache disorder more closely resemble the 
criteria for a 50 percent rating than those for a 30 percent 
rating.  Therefore, a 50 percent rating is granted.  
38 C.F.R. § 4.7.  The record does not show significant 
variation in the manifestations over the period since the 
1996 effective date of service connection.  Therefore, it is 
not necessary to assign staged ratings.

Since 50 percent is the maximum rating under Diagnostic Code 
8100, there is no schedular basis for awarding a higher 
evaluation.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his headache disorder.  The 50 percent 
rating for migraine headaches takes into consideration 
attacks that produce severe economic inadaptability.  The 
schedule, thus, contemplates, compensation for marked 
interference with employment.  Therefore the rating criteria 
sufficiently account for the impairment in employment 
produced by the veteran's headaches.  Therefore, it is not 
necessary to refer the case to the appropriate official to 
consider an extraschedular rating.


ORDER

Entitlement to an initial disability rating of 50 percent for 
chronic headaches is granted, effective June 25, 1996.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



